In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00048-CV




IN THE ESTATE OF CAROLYN C. HARDESTY, DECEASED




         On Appeal from the Probate Court No. 2
                  Tarrant County, Texas
           Trial Court No. 2010-PR01500-2-A




       Before Morriss, C.J., Carter and Moseley, JJ.
                                        ORDER
       The reporter’s record in this matter was filed June 5, 2013, and the clerk’s record was

filed June 25, 2013, making the appellant’s brief due July 25, 2013. The briefing deadline was

extended twice on appellant’s motion, and the brief is currently due September 25, 2013. On

September 25, 2013, appellant’s counsel filed a third motion to extend the deadline for filing

appellant’s brief.

       We have reviewed counsel’s third motion to extend and the record on appeal, and we

have been provided with no compelling information to convince us that counsel needs additional

time to prepare this brief, given the fact that the supplemental clerk’s record was filed

September 26, 2013. Consequently, the motion to extend time to file appellant’s brief is

overruled.

       By this order, we set the final deadline for filing appellant’s brief as October 9, 2013.

Should appellant fail to file a brief within the time allotted, this appeal may be dismissed for

want of prosecution pursuant to Rule 42.3 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 42.3.

       IT IS SO ORDERED.



                                                   BY THE COURT

Date: October 2, 2013




                                               2